Citation Nr: 1426035	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-11 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1986 (Army) and from December 1988 to March 1992 (Marine Corps). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2010, the Veteran appeared at a Travel Board hearing.  A transcript of that hearing has been associated with the claims file. 

The appeal was remanded to the RO via the Appeals Management Center (AMC) in August 2010.  The matter has been returned to the Board for appellate review.  

The record before the Board includes both a paper as well as an electronic claims file.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD, as a result of his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  Under 38 C.F.R. § 3.304(f)(3), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304.

The Board observes that a portion of the Veteran's service personnel records are not associated with the claims file.  A March 2009 formal finding of unavailability of those records is documented within the claims file.  The destruction of service records creates heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The Veteran essentially contends that in-service events which occurred during his service in Operation Desert Storm caused his PTSD.  He also reported a second stressor involving service in the Philippines.  Both stressors pertain to his second, Marine Corps, term of active duty.  

The Veteran stated in September 2007 that his stressors in Iraq consisted of being "helicoptered" in to an area to pick up prisoners and seeing dead Iraqis on the ground and others being killing during a fire fight; he noted that artillery and mortar rounds were fired into his area. 

In regard to service in the Philippines, the Veteran specifically alleged that while on "gate duty" in November 1990 he witnessed a mob kill two Filipino marines; he subsequently identified one of the deceased individuals as Gunnery Sergeant J.F., who was killed on May 4, 1990 in Olongapo City.  He also reported involvement in three coup attempts while in Subic Bay.  In support of these stressors, the Veteran has submitted an earnings statement dated July 1990 reflecting that he received imminent danger pay (IDP).  See Department of Defense (DoD) Financial Management Regulation Volume 7A, Chapter 10 (2009) (imminent danger pay is authorized for individuals serving anywhere in an appropriately designated area; from May 15, 1990 to November 30, 1990, the total land area of the Philippines, including inland and coastal water, was designated an IDP area). 

There is conflicting evidence on whether or not the Veteran suffers from PTSD due to his reported stressors.  Although the VA examiner who conducted the VA examination of the Veteran in October 2010 noted that a previous examination report shows that the Veteran reported he did not leave his ship, he reported to the October 2010 examiner the stressors of being helicopted off the ship and witnessing the death of two marines.  The Veteran did report the stressors of seeing the death of two Filipino marines and a sergeant getting his throat slit as he had described in his stressor report.  This VA examiner found that the Veteran had PTSD due to fear of hostile or terrorist forces.  Furthermore, VA treatment records dated since the claim was filed reflect diagnoses of PTSD and treatment for PTSD symptoms.  Moreover, the Veteran submitted a statement from his VA clinical psychologist, dated in January 2012, indicating that the Veteran has PTSD due to his reported stressors involving the Philippine incident and his experiences in the service with hostile forces.  Additionally, the Board finds the Veteran's testimony credible, and the claimed stressors are consistent with the places and circumstances of the Veteran's service and the Veteran's symptoms are related to the claimed stressor as noted by October 2010 medical opinion evidence.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for PTSD is granted.



ORDER

Service connection for PTSD is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


